Holmes, J.
Evidence that on a former trial for a similar offence the defendant raised a somewhat similar issue by his testimony, and was contradicted by other witnesses, is not admissible to impeach his testimony, in the case at bar, that he was absent at the time of the alleged offence. It would be necessary to go further and to prove that the other witnesses were right; a question which cannot be tried. Therefore, evidence that the defendant had had another case in court against him like the present, offered merely as preliminary to proof of such a contradiction, is equally inadmissible. It is not admissible as independent evidence, and in the present case it was not offered *170in order to identify the defendant, as a preliminary to introducing a record of a conviction, as in Commonwealth v. Sullivan, 150 Mass. 315. See Commonwealth v. Schaffner, 146 Mass. 512, 515. The defendant’s denial that he had testified as supposed at the former trial did not do away with the disadvantageous impression which the admission that there had been a prior case against him tended to produce.
The defendant does not argue that the court ought to have allowed him to inspect memoranda not relating to the case.

Exceptions sustained.